Citation Nr: 0805507	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-28 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 until his 
retirement in March 1978.

By rating decision dated in October 1989, the Regional Office 
(RO) denied the veteran's claim for service connection for 
bilateral hearing loss.  He was notified of this 
determination and of his right to appeal by a letter dated in 
January 1990, but a timely appeal was not perfected.  The 
veteran has subsequently sought to reopen his claim.  In an 
August 2005 rating action, the RO denied service connection 
for bilateral hearing loss, and for right knee arthritis.  
The veteran filed a timely appeal to the Board of Veterans' 
Appeals (Board).


FINDINGS OF FACT

1.  By rating decision dated in October 1989, the RO denied 
service connection for bilateral hearing loss.

2.  The evidence added to the record since the October 1989 
RO decision provides a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.

3.  A bilateral hearing loss was initially manifested many 
years after service, and there is no competent medical 
evidence linking it to service.

4.  Arthritis of the right knee was first documented many 
years after service, and the competent medical evidence 
establishes that it is not related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service; nor may a sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Arthritis of the right knee was not incurred in or 
aggravated by active service; nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a February 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  The veteran was advised of the evidence needed to 
establish a disability rating and effective date in April 
2006 and September 2007 letters.  The claim was last 
readjudicated in July 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information 
and evidence that have been associated with the claims file 
includes service treatment records, private and VA medical 
records, to include the reports of VA examinations, 
statements from his spouse and daughter, and the veteran's 
testimony at a hearing before the undersigned.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claims, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, lay 
statements, service treatment records, private and VA medical 
records, and the reports of VA examinations.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss or arthritis becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

	I.  Bilateral hearing loss 

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for bilateral hearing loss 
is the RO's October 1989 determination.  Therefore, the Board 
must review, in light of the applicable law, regulations, and 
the Court cases regarding finality, the additional evidence 
submitted since that determination.  In order to do so, the 
Board will briefly summarize the evidence that was of record 
pertaining to the claim for service connection for bilateral 
hearing loss at the time of the October 1989 RO 
determination, and the evidence presented subsequently.  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

The evidence of record at the time of the October 1989 rating 
decision included the service treatment records and the 
report of a VA examination.  The Board acknowledges that it 
was noted in the service treatment records in May 1971, that 
the veteran had experienced considerable noise exposure in 
the past.  In September 1971, he again complained of 
decreased hearing in his right ear since his Southeast Asia 
tour.  A report of medical history in February 1973 referred 
to a slight hearing loss in the right ear.  He requested a 
referral to the ear, nose and throat clinic in August 1977 
for a progressive hearing loss.  A history of a high 
frequency sensorineural hearing loss six years earlier was 
noted in that clinic later that month.  

On VA general medical examination in September 1989, the 
veteran related that he had had a hearing loss for many 
years, and had noticed it in service in 1967, prior to going 
to Vietnam.  He claimed that he was exposed to aircraft noise 
and firing noise.  He stated that the problem was aggravated 
in Vietnam by explosions and aircraft noise.  The diagnosis 
was hearing loss, secondary to noise.

A VA audiometric examination was also conducted in September 
1989.  An audiometric test disclosed that the hearing 
threshold levels in decibels in the right ear were 0, 10, 10, 
25 and 30, at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 0, 10, 10, 15 
and 25.  It was noted that the veteran had normal hearing per 
VA standards. 

By rating action dated in October 1989, the RO denied service 
connection for bilateral hearing loss on the basis that a 
hearing loss had not been demonstrated following the 
veteran's discharge from service.  

The veteran was afforded an audiometric examination by the VA 
in October 2005.  Following the audiometric tests, it was 
concluded that the veteran had a mild to moderate to severe 
sensorineural hearing loss in the right ear, and a moderate 
to moderately severe sensorineural hearing loss in the left 
ear.

Thus, the evidence relates to a previously unestablished 
fact, that is, the presence following service of a bilateral 
hearing loss, and furnishes a reasonable possibility of 
substantiating the appellant's claim for service connection 
for bilateral hearing loss.  Accordingly, the claim is 
reopened.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The issue remains whether service connection is warranted for 
bilateral hearing loss.  The evidence supporting the 
veteran's claim includes the service treatment records which, 
as noted above, show complaints of hearing loss on several 
occasions.  In addition, the veteran has submitted statements 
from his spouse and daughter noting that his hearing acuity 
has decreased.  

The evidence against the veteran's claim includes the service 
treatment records and post-service clinical record.  As noted 
above, the initial VA examination following the veteran's 
retirement from service failed to demonstrate that hearing 
loss disability was present.  The Board acknowledges the 
October 2005 VA audiometric examination confirmed that the 
veteran has a bilateral sensorineural hearing loss.  It is 
significant to observe, however, that the examiner concluded 
that it was not likely that the veteran's hearing loss was 
caused by noise exposure in service.  The examiner noted that 
his finding was predicated on the audiometric records in the 
claims folder.  He observed that an audiometric test 
conducted several months prior to the veteran's discharge 
revealed normal hearing.  He added that an audiometric test 
conducted by the service department in 1981, approximately 
three years following the veteran's retirement from service, 
revealed no hearing loss in the right ear, and a mild hearing 
loss in the left ear.  (In fact, this test disclosed that the 
veteran did not have hearing loss disability in either ear at 
that time.)  

The evidence supporting the veteran's claim for service 
connection for bilateral hearing loss is of less probative 
value than the medical conclusion of record.  Although the 
veteran asserts that his bilateral hearing loss is related to 
service, since he is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.

The Board notes that the veteran argues that the provisions 
of 38 C.F.R. § 3.304(d) (2007) regarding combat service, are 
applicable.  In this case, the Board is not questioning 
whether the veteran had noise exposure in service.  Rather, 
the issue is whether the veteran's current hearing loss is 
related to service, and the evidence, as noted above, does 
not support his claim. 

	II.  Arthritis of the right knee 

The evidence supporting the veteran's claim includes his 
assertions that he has arthritis in the right knee due to 
service.  During the hearing before the undersigned, the 
veteran testified that he was qualified as an airborne jump 
master, and that he made a number of jumps, including some in 
which he was carrying up to 150 pounds.  He recalled one very 
hard landing that resulted in him being hospitalized, but 
that focus was not paid to his minor injuries.  He also 
related that he was a colonel and had served most of his 
career in leadership positions.  Thus, he worked though 
problems such as a bruised or twisted knee.  He claims he 
received pain medications for the right knee in service.  

In addition, the service treatment records disclose that the 
veteran complained of a long history of right knee pain in 
August 1977.  Following an examination, the impression was 
chondromalacia.  He complained of right knee pain secondary 
to chondromalacia in February 1978.  It was indicated that 
his condition had improved with medication.  An examination 
revealed positive retropatellar grating.  The impression was 
chondromalacia.  In July 2005, magnetic resonance imaging of 
the right knee revealed degenerative disease with 
degenerative type posterior horn medial meniscus tear.  That 
month, a private assessed degenerative joint disease of the 
right knee. 

The evidence against the veteran's claim includes the service 
treatment records, post-service clinical records from the 
service department and private and VA medical records.  The 
Board points out that after February 1978, service department 
treatment records from 1978 to 1986 disclose no complaints or 
findings pertaining to the right knee.  On VA general medical 
examination in September 1989, the veteran had no complaints 
referable to the right knee.  An examination of the 
musculoskeletal system revealed that the veteran had good 
range of motion of all joints.  There was no indication of 
any problems with the right knee.  

The initial indication following service of right knee 
complaints was when the veteran was seen by a private 
physician in June 2005.  At that time, the veteran related 
that he had been playing "pickle ball" and that he had 
severe knee pain the last two weeks.  It was indicated that 
he was on medication.  Following an examination, the 
pertinent impression was bilateral knee pain.  The veteran 
was afforded a VA examination of the joints in October 2005.  
The examiner noted that he reviewed the claims folder.  There 
was no indication of a specific right knee injury.  The 
veteran related that he had treated the knee with ice and 
physical therapy in service, and that he had experienced 
right knee pain since service off and on.  Following an 
examination, the diagnosis was right knee meniscal tear and 
mild osteoarthritis.  The examiner concluded that the mild 
early osteoarthritis of the right knee was not caused by or a 
result of in-service chondromalacia.  He stated that he could 
find no evidence of an in-service knee injury or X-rays 
showing osteoarthritis.  The examiner further stated that 
there was a note, apparently in-service, showing 
"arthritis??" but there was no X-ray evidence to support 
the diagnosis.  He added that the veteran had mild 
osteoarthritis at the present time, and if he had 
osteoarthritis in service, it would be much worse now, more 
than 25 years later.  Finally, the examiner pointed out that 
the veteran had admitted to injuring his right knee playing 
ball earlier that year, the likely etiology of the right 
meniscal tear.

Based on the evidence summarized above, the Board concludes 
that the medical findings and opinion of record are of 
greater probative value than the veteran's allegations 
regarding the onset of his right knee arthritis.  While the 
veteran has asserted that the arthritis in his right knee is 
related to service, as a lay person, he lacks the capability 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  Espiritu, 2 Vet. 
App. 492.  The Board finds, therefore, that the preponderance 
of the evidence is against the claim for service connection 
for arthritis of the right knee.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for bilateral hearing loss and, 
to this extent, the appeal is granted and the claim is 
reopened.

Service connection for bilateral hearing loss is denied.

Service connection for arthritis of the right knee is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


